Citation Nr: 9930959	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from May 1969 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied the veteran's claim 
for an increased evaluation for PTSD.  A notice of 
disagreement was received in April 1998, the RO issued its 
statement of the case the same month, and substantive appeal 
was received in May 1998.  A video conference hearing was 
held before the undersigned member of the Board in July 1999, 
at which time the veteran's representative expressed the 
veteran's intent to file a claim for individual 
unemployability.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected PTSD is productive of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the evaluation assigned for his 
PTSD should be increased to reflect more accurately the 
severity of his symptomatology.  As a preliminary matter, it 
is noted that the veteran's claim alleges an increase in 
severity of the service-connected disability, and is 
therefore a well-grounded claim for an increased evaluation.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  Further, after 
reviewing the claims file which includes VA outpatient and 
examination reports, the Board finds that no additional 
action is required to meet the duty to assist the veteran.  
38 U.S.C.A. § 5107(a). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was granted service connection for PTSD in August 
1993, evaluated as 30 percent disabling.  The evaluation was 
continued at 30 percent in December 1994.  The veteran filed 
this most recent claim for an increased evaluation in April 
1997. 

VA outpatient and examination reports dated in the early to 
mid-1990's reflect complaints associated with flashback, 
memory loss, irritability, sleep problems, difficulty 
concentrating and hypervigilance.  A VA examination in 
October 1994 resulted in Axis I diagnoses of dysthymia, PTSD, 
alcohol and drug abuse; the Axis II diagnosis was antisocial 
personality disorder.  A Global Assessment of Functioning 
(GAF) score of 45 was reported, with a range of 45-50 in the 
previous year. 

VA outpatient reports dated from 1996 into 1998 document 
complaints and treatment for a number of physical disorders 
as well as some psychiatric symptomatology.  An July 1997 
psychology note is to the effect that the veteran had just 
been discharged from prison.  An August 1997 entry notes that 
the veteran reported that he had recently attended two 
funerals which had provoked flashbacks.  He further reported 
that he was living with a woman.  An April 1998 clinical note 
is to the effect that the veteran had realized that he has to 
live by himself and that he could not deal with his own 
troubles and those of another person. 

In addition, there is the report of VA examination conducted 
in November 1997.  It was reported that the veteran was 
married three times, twice divorced, and currently separated.  
He described flashback of events in Vietnam, including 
sweeping villages for enemies, and, in particular, shooting a 
baby, for which he felt very guilty.  He complained of 
frequent flashbacks of these events.  After service he tried 
to work and had several jobs, which were punctuated by 
performance problems and alcohol and drug use.  He has had a 
conviction for drug possession and dealing, and 
hospitalization for alcohol abuse.  He had not worked since 
October 1979.  He described impulsive and irritable behavior 
and poor relationships with people including his ex-wives and 
other relatives.  He stated he had memory problems and that 
he heard voices about events in service.  He reported 
suicidal thoughts in the past and at present.  He also voiced 
concern about his physical problems.  

On memory testing he was unable to recall any out of 3 
objects after five and ten minutes.  His speech was 
unimpaired, and he did not have obsessive or ritualistic 
behavior.  He did describe nervous episodes, down moods, poor 
impulse control, sleep problems, and increased startle 
response.  He stated he could not work, although he 
attributed this to problems walking and breathing.  He 
appeared capable of using his funds to pay bills, but did not 
have enough for all of his immediate needs.  The veteran was 
cooperative, appeared tense and depressed, clean, casually 
dressed and groomed.  He gave direct and rational responses, 
although he stated he does hear voices.  He was oriented and 
very aware of his need for treatment.  The examiner gave 
diagnoses of dysthymic disorder, chronic PTSD, continuous 
marijuana abuse, continuous alcohol abuse, personality 
disorder (avoidance, anti-social, and borderline), and 
assigned a GAF score of 50.  

According to the current regulations, as amended effective 
November 7, 1996, a 30 percent evaluation is assigned a 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

At the July 1999 Board hearing, the veteran testified that he 
experienced flashbacks on a daily basis as well as 
nightmares.  He reported problems with a bad temper and 
inappropriate behavior.  He testified that he was living with 
a cousin who helped him out.  He further stated that his 
fiancée would come to the house and help him with medication.  
The veteran further admitted to suicidal thoughts, angry 
outbursts, memory problems and some episodes of 
hypervigilence at night.  

After reviewing the record, the Board does not doubt that the 
veteran's PTSD is productive of impairment.  However, it 
would appear that current symptomatology is contemplated by 
the current 30 percent evaluation.  In this regard, the Board 
notes that the reported symptoms such as depressed mood and 
anxiety, sleep difficulties, and mild memory loss are 
expressly listed within the criteria for a 30 percent 
evaluation.  Moreover, the record shows that the veteran was 
clean and well-groomed upon examination and capable of normal 
conversation and rational thought.  Although he described 
impulsive behavior and difficulty with relationships, he 
clearly understood the need to get treatment to try to 
resolve these problems.  

The Board also observes that the veteran's GAF score was 
reported to be 50 on VA examination in November 1997.  The 
GAF scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  
A 41-50 score indicates "serious symptoms . . . OR any 
serious impairment in social, occupational, or school 
functioning . . . ."  A 51-60 score indicates "moderate 
symptoms . . . OR any moderate difficulty in social, 
occupational, or school functioning . . . ."  Given the 
symptoms reported on clinical examination, the Board believes 
that the GAF score of 50 does not by itself warrant a finding 
that the criteria for a rating in excess of 30 percent have 
been met.  

The Board also acknowledges the veteran's testimony regarding 
suicidal and anger-related behavior and hearing voices.  
Examination did show, however, that the veteran was oriented, 
direct and rational with his responses.  The examiner also 
commented that the veteran was competent in making decisions 
and insightful of his needs.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a higher rating at this 
time.  The fact that the veteran is impaired due to his PTSD 
is not in doubt.  However, the current 30 percent rating 
appears to adequately reflect the current severity of his 
PTSD.  The veteran may always advance a new increased rating 
claim if there is an increase in the severity of this 
disability in the future. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

